Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 1 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 2 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 3 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 4 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 5 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 6 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 7 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 8 of 9
Case 19-80064-TLS   Doc 2069    Filed 11/18/19 Entered 11/18/19 14:51:51   Desc Main
                               Document     Page 9 of 9
